September 12, 2007 VIA EDGAR The United States Securities and Exchange Commission 100 F Street, NE Washington, D.C.20549-4644 Subject: Nationwide Variable Account – 4 Nationwide Life Insurance Company SEC File No.333-135650 CIK No. 0000843075 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 and on behalf of the Nationwide Variable Account – 4 (the “Variable Account”) and Nationwide Life Insurance Company, we certify that the form of the prospectus which would have been filed under paragraphs (b) and (c) under Rule 497 does not differ from the form of the Prospectus contained in Pre Effective Amendment No. 4 to the Registration Statement for the Company and the Variable Account which became effective September 7, 2007. Please contact the undersigned at (614) 249-8782 with any questions regarding this filing. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/ JAMIE R. CASTO Jamie R. Casto Lead Counsel Home Office:One Nationwide PlazaNationwide Insurance Columbus, Ohio 43215-2220Nationwide Financial Legal Counsel to the Nationwide Insurance Companies and their Associated Companies
